223 Ga. 864 (1968)
159 S.E.2d 84
WARD
v.
THE STATE.
24418.
Supreme Court of Georgia.
Submitted December 12, 1967.
Decided January 4, 1968.
Stanley H. Nylen, for appellant.
Lewis R. Slaton, Solicitor General, Amber W. Anderson, Jess Watson, J. Walter LeCraw, Arthur K. Bolton, Attorney General, Marion O. Gordon, Mathew Robbins, Assistant Attorneys General, for appellee.
FRANKUM, Justice.
Clifford Richard Ward was convicted of murder with a recommendation of mercy and sentenced to servitude in the penitentiary for life. He appealed from the overruling of his motion for a new trial, the conviction and sentence. In his third enumeration of error, which is the only one argued and insisted upon, appellant contends that the court erred by failing to charge the jury without request on the law relating to the impeachment of witnesses. "In the absence of a timely written request it is not error to fail to charge the law with respect to contradictory evidence or with respect to the impeachment of witnesses." Bonaparte v. State, 223 Ga. 648 (1) (157 SE2d 272).
Judgment affirmed. All the Justices concur.